EXHIBIT Daybreak Announces New Partner in California Oil Project SPOKANE, Washington, June 11, 2009 Daybreak Oil and Gas, Inc., (OTC Bulletin Board: DBRM) (“Daybreak” or the “Company”) a Washington Corporation, is pleased to announce that O&G Energy Partners, LLC and its partners (“O&G”) have acquired a 25% working interest in Daybreak’s East Slopes Project located in the southern San Joaquin Basin, California. Daybreak recently acquired this interest from its original partners in the East Slopes Project, when the original partners defaulted in their financial obligations with respect to the project. Daybreak will receive total compensation in the amount of $1,212,500; of which $512,500 in cash was received at today's closing; and, a future production payment of $700,000 to be payable out of production from (a) 25% of the purchasing party's net revenue from the Sunday #1 and Bear # 1 wells; and, (b) 50% of their net revenue from all future wells. O&G will also assign to Daybreak a 25% participating interest in a 14,100 acre Seismic Option Area under lease in Kern County, California. This acreage is immediately north of the East Slopes Project area. James F.
